Citation Nr: 1234205	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a brain tumor. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for blurred vision.

4.  Entitlement to service connection for hypertension

5.  Entitlement to service connection for a hip disorder.

6.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps. from September 1977 to February 1982. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims of service connection.

The Veteran was scheduled for a Travel Board hearing in July 2012, for which he failed to report. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As alluded to above, the Board notes that the Veteran was scheduled for a Travel Board hearing in July 2012 and he was notified of the hearing in a June 2012 letter.  He failed to report for that hearing.  However, in its July 2012 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran should be rescheduled for examinations for which he had failed to report.  In so requesting, the Veteran's representative observed that the Veteran's notification letters may not have been sent to the most updated address of record.  The Board notes that the notification letter for the Veteran's hearing was not sent to the most recent address of record as cited by the representative.  Therefore, affording the Veteran all benefit of the doubt, the RO must update his current address of record and reschedule him for a Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2011). 

Accordingly, the case is REMANDED for the following actions:

1. Ensure that the Veteran's most current address is of record.

2. Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  All correspondence must be sent to the most updated address of record and any hearing transcripts regarding this hearing should be associated with the claims folder 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

